Citation Nr: 0516612	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  01-00 103A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for sarcoidosis with 
uveitis. 


REPRESENTATION

Appellant represented by:	Kathy S. Pirri, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1959 to August 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefit currently sought on appeal.  

Procedurally, the Board remanded the veteran's claim for 
further development in September 2001.  In November 2002, the 
Board denied the veteran's claim, at which time she appealed 
to the Court of Appeals for Veterans Claims (Court).  The 
Court issued an order in June 2003, granting a joint motion 
to remand the claim to the Board for compliance with the 
Veterans' Claims Assistance Act.  The Board remanded the 
claim for such notice in June 2004.  The RO complied with the 
remand order and issued a supplemental statement of the case 
in December 2004.  The claim was returned to the Board in 
March 2005.


FINDING OF FACT

The evidence is in equipoise as to whether the veteran's 
sarcoidosis with uveitis was incurred or aggravated in 
service.


CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, her 
sarcoidosis with uveitis was incurred in her active duty 
service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans' Claims Assistance Act 

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. §5103 
(2002); 38 C.F.R. § 3.159(b).  Regulations also dictate that 
VA has a duty to assist claimants, essentially providing that 
VA will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
U.S.C.A. §5103(A) (2002); 38 C.F.R. 
§ 3.159(c) (2004).  As will be discussed below, the Board 
finds that service connection for sarcoidosis with uveitis is 
warranted.   As such, a discussion of the VCAA is not needed.

Service Connection 

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. § 1131.  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  In making its determination, the Board 
must determine the credibility and probative value of the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein (holding that the Board 
has the duty to assess the credibility and weight to be given 
to the evidence).  The Board may not base a decision on its 
own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54.

The veteran contends that her eye condition had its onset in 
1961 during active service.  She recalled having gone to sick 
bay with complaints that she could not see.  She reported she 
was told by a doctor that floaters and brown smear in her 
eyes were very common in women and not to worry about it.  
The veteran stated that the eye condition came and went for 
years.  Statements submitted by members of her family and 
friends also confirm that the veteran experienced blurred 
vision, spots before her eyes, and eye soreness during and 
after service, at least once a year.  The veteran indicated 
she never sought treatment until 1979, at which time her 
uveitis was diagnosed.  She further indicated that when she 
was diagnosed with sarcoidosis in 1987, it was determined 
that her uveitis was a result of that disorder.

The veteran's service medical records show defective vision 
on the August 1959 entrance examination of 20/80 correctable 
to 20/20, bilaterally; she wore eyeglasses.  The veteran also 
gave a history of minor dyspnea.  Physical examinations of 
the lungs and chest and X-ray examinations of the chest 
during active service were normal.  Chest pain in August 1961 
was described as costochondritis.  She was treated for upper 
respiratory infections and colds.  
In August 1961, the veteran was seen for complaints of 
dizziness, seeing spots, and inability to see; there was no 
diagnosis entered, and rest in the shade and drinking water 
was recommended.  The next entry in the service medical 
records indicates no treatment was indicated and that she was 
returned to duty.  In May 1962, decreased visual acuity was 
diagnosed as bilateral myopia.  

The August 1962 service separation examination showed the 
lungs and chest were normal on clinical evaluation; a chest 
X-ray was normal; uncorrected visual acuity was 20/100 on the 
right and 20/70 on the left, correctable to 20/30 
bilaterally; and defective vision was noted.  The service 
medical records do not refer to sarcoidosis or to uveitis.

Private medical records show that pulmonary sarcoidosis was 
diagnosed by chest X-rays and biopsy in August 1987.  The 
veteran reported an 8-year history of uveitis.  The examiner 
suspected that the etiology of uveitis was sarcoidosis.

The veteran was afforded a VA eye examination in July 1999.  
She recounted a detailed medical history for the examiner.  
The examiner stated that it was difficult to say with any 
certainty that the early symptoms in August 1961 that 
occurred in the left eye, namely, the sudden onset of blurred 
vision and a flurry of spots, was uveitis.  He further stated 
he could not determine what caused the blurred vision or the 
flurry of spots in 1961 or thereafter.  It was his opinion 
that the veteran did not have uveitis in August 1961 or until 
it was diagnosed in November 1979.

In a January 2000 letter, a private physician, R. A., 
reported that he was the veteran's physician in 1987 when she 
had biopsy-proven sarcoidosis, that she had recurrent 
episodes of uveitis due to sarcoidosis for many years, and 
she had presented for treatment in 1961 with symptoms of 
uveitis.  He stated that it was more than likely that she had 
sarcoid-related uveitis in 1961.  In an October 2000 letter, 
the physician repeated the above statements, clarifying that 
after reviewing the veteran's medical records from the Navy, 
he felt she more than likely had sarcoid-related uveitis as 
far back as 1961. 
As discussed above, the record establishes that the veteran 
had an instance of treatment involving her eyes during 
service, and that she has a current disability with eye 
involvement.  The question that remains for the Board is 
whether there is a medical nexus between the two.

Referable to that issue, the Board notes that there are two 
competent medical opinions of record which differ on the 
question of the veteran's disorder, one from the July 1999 VA 
examination and the other from the veteran's treating 
physician dated in January 2000.  Applying the relevant law 
and regulations to the facts in this case, the Board regards 
the opinions of the two examiners, who examined the veteran's 
military records and medical records, as sufficient to place 
the evidence in equipoise as to whether there is a nexus, or 
link, between the veteran's currently diagnosed sarcoidosis 
with uveitis and her active duty military service.  The Board 
emphasizes that, absent evidence to the contrary, the Board 
is not in a position to question these opinions.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Under the circumstances, 
giving the benefit of the doubt to the veteran, the Board 
concludes that the veteran's sarcoidosis with uveitis was 
incurred in service.  


ORDER

Entitlement to service connection for sarcoidosis with 
uveitis is granted.



	                        
____________________________________________
	J.E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


